DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/06/2022 has been entered.
 
Status of the Claims
The amendment/remarks received 06/06/2022 have been entered and fully considered.  Claims 1-5 and 12-20 are pending.  Claims 6-11 are cancelled.  Claims 1, 13, and 18 are amended.  Claims 1-5 and 12-20 are examined herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over CN 200941411 Y (“Zhao”) in view of US 2018/0026245 A1 (“Page”), US 2005/0287422 A1 (“Kim ‘422”), US 2014/0220395 A1 (“Ootsuka”), and US 2015/0214524 A1 (“Takasaki”).
Regarding claims 1-3, Zhao discloses an electric vehicle comprising a battery module, the battery module comprising a secondary battery (Abstract; Fig. 1), the secondary battery comprising a plurality of energy units 2 (“the electrode assembly”), a shell or casing 1 (“the housing”) (Fig. 1; [0017]) and a top cover assembly (Fig. 1).
The shell 1 comprises an accommodating chamber (comprising front wall 12, rear wall, left wall 13, right wall, and bottom wall; [0017]), the accommodating chamber having an opening, and the electrode assembly being accommodated in the accommodating chamber (Fig. 1; [0015], [0018]).
The electrode assembly comprises a plurality of electrode units ([0025], [0047]), the plurality of electrode units being stacked in an axial direction of the accommodating chamber (in the vertical direction as shown in Fig. 1).
The top cover assembly comprises a top wall 7 (“the top cover plate”), a positive pole 8 and a negative pole 10 (“the first electrode terminal and the second electrode terminal”) (Fig. 1; [0019], [0038]-[0039], [0041]), the top wall 7 being connected to the shell 1 and located on a side of the electrode assembly in the axial direction (Fig. 1), and the positive pole 8 and the negative pole 10 both protruding from the top wall 7 and being electrically connected to the electrode assembly (Fig. 1; [0015], [0019]-[0020], [0038]-[0039], [0041]).  The positive pole 8 and the negative pole 10 are respectively located on two sides of the center of the top wall 7 (Fig. 1).
Zhao discloses each energy unit comprises a positive electrode sheet 4 and a negative electrode sheet 6 separated by an insulating diaphragm that are wound for multiple turns ([0015], [0022], [0040]-[0041]).  As shown in Figs. 2-3 of Zhao, the electrode unit has a main body region (portions in the middle of the electrode unit) and corner regions (portions at the ends of the electrode unit), the corner regions being arranged at two ends of the main body region in a width direction (shown as vertical in Fig. 2 and into the page in Fig. 3), the main body regions of two adjacent electrode units being in contact with each other, and the main body regions of the electrode units being arranged opposite to the top cover plate (Fig. 1).

    PNG
    media_image1.png
    155
    560
    media_image1.png
    Greyscale

Zhao is silent regarding a distance between the first electrode terminal and the second electrode terminal is D1, a distance between an edge of the top cover plate close to the first electrode terminal and the first electrode terminal is D2, and the value of D1/D2 is 1-6 [claim 1]; D1/D2 is 1.5-5 [claim 2] and D1/D2 is 2 [claim 3].
Page discloses a battery housing having a body and a lid (Abstract; Figs. 5, 13-15).  Page discloses the concept that the positioning of through-holes 1222 on lid 1220 affects the integrity and mechanical strength of the lid 1220.  It is noted that in Zhao, the positive pole 8 and the negative pole 10 extend through holes in the top wall 7.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have rearranged the position of the holes (and the positive pole and the negative pole extending through the holes) in the top wall of Zhao, including meeting the D1/D2 as claimed, because Page teaches the concept that positioning through-holes affects the integrity and mechanical strength of the lid.  See also In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and MPEP 2144.04(VI)(C).  
Regarding the limitation “such that the structural strength of a central area of the top cover plate in the lengthwise direction is improved and the deformation of the top cover plate at the center is reduced,” this is deemed to be an inherent feature resulting from the claimed D1/D2 and therefore met by the prior art as applied above.
Zhao discloses the top wall 7 comprises an explosion-proof hole 11 (“the rupture plate”).  The explosion-proof hole 11 is arranged between the positive pole 8 and the negative pole 10 (Fig. 1).  Zhao is silent regarding the top cover plate being provided with a through hole, and the rupture plate being connected to the top cover plate and covering the through hole.
Kim ‘422 discloses a secondary battery having a cap plate 33 with a hole 22 and a safety valve 83 inserted into and covering the hole (Abstract; Figs. 1, 5-6; [0063]-[0068]).  The Kim ‘422 teaches the safety valve can be prepared separately from the cap assembly and then later attached thereto, which enables the safety valve to be easily mounted without regard to the size, shape or thickness of the cap assembly ([0080]).  For this reason, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the safety valve of Kim ‘422 at the top plate of Zhao.
Kim ‘422 discloses the safety valve is formed in an oval shape (Fig. 5; [0066]-[0067]) (i.e. having a long side and a short side), however, Kim ‘422 is silent regarding a size of the rupture plate in a width direction of the top cover plate is greater than the size thereof in the lengthwise direction of the top cover plate.
Ootsuka discloses a lid for a battery case comprising a safety valve 5 and teaches a long axis direction of the annular thin portion may be aligned with either the short direction of the lid main body or the long direction of the lid main body ([0060]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select aligning the long axis direction of the safety valve with the short direction of the lid main body because Ootsuka identifies it as one of a finite number of alignments, each with a reasonable expectation of success based on the disclosure of Ootsuka.
Fig. 1 of Zhao shows a plurality of energy units 2 from a side perspective.  Fig. 2 of Zhao shows a single energy unit 2 from a top down perspective.  In Fig. 2, the length of the energy unit 2 in the left-right direction is greater than the width in the up-down direction.  It would have been obvious then that the length of the top wall 7 of the shell 1 in the left-right direction of Fig. 1 would be greater than the width of the top wall 7 of the shell (in the direction into the page).  As shown in Fig. 1 of Zhao, positive terminal 8 and negative terminal 10 are provided on respective sides of the explosion-proof hole 11 in the length direction.  As modified by Ootsuka above, the long axis direction of the safety valve is aligned with the short (width) direction of the lid main body.  Therefore, in the combination as presented above, it would have been obvious that the first electrode terminal and the second electrode terminal are respectively located on two sides of one end of a long size of the rupture plate.
Regarding the limitation “wherein the greater a thickness of the electrode assembly in a height direction, the greater a thickness of the top cover plate in the height direction.”  This does not appear to limit the structure of the claimed secondary battery because a single secondary battery is claimed, while the limitation implies a relationship that exists over multiple batteries.
It is noted that the main body region is not specifically defined in the claim or the specification.  Therefore, any arbitrary portion in the center of the electrode units meeting the limitations of the instant claim are interpreted as the main body portion.  In one example, Zhao discloses the electrode units have a width of 50 mm ([0056]).  Therefore, the main body portion can be selected as any portion in the middle of the 50 mm, such as the middle 40 mm.  Zhao is silent regarding a thickness of the top wall.
Takasaki discloses a battery module and teaches the concept of providing lid 25 with a thickness which maintains a certain mechanical strength ([0058]).  In one example, the lid has a thickness of 2 mm ([0062]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the top wall of Zhao with a thickness to maintain a certain mechanical strength such as 2 mm as taught by Takasaki.
Regarding claims 4-5, modified Zhao discloses the secondary battery of claim 1.  While Zhao and Page are silent regarding in the lengthwise direction of the top cover plate, a distance between the edge of the top cover plate close to the second electrode terminal and the second electrode terminal is D3, and D3 is equal to D2 [claim 4] and the first electrode terminal and the second electrode terminal are symmetrically arranged with respect to the center of the top cover plate [claim 5], this would have been obvious over Page.  As discussed above, Page teaches the first electrode terminal and the second electrode terminal are symmetrically arranged with respect to the center of the top cover plate.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have rearranged the position of the holes (and the positive pole and the negative pole extending through the holes) in the top wall of Zhao, including such that D3 is equal to D2 and the positive pole and the negative pole are symmetrically arranged as claimed, because Page teaches the concept that positioning through-holes affects the integrity and mechanical strength of the lid.  See also In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and MPEP 2144.04(VI)(C).  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over CN 200941411 Y (“Zhao”) in view of US 2018/0026245 A1 (“Page”), US 2005/0287422 A1 (“Kim ‘422”), US 2014/0220395 A1 (“Ootsuka”), and US 2015/0214524 A1 (“Takasaki”) as applied to claim 1 above, and further in view of US 2018/0138565 A1 (“Lee”).
Regarding claim 12, modified Zhao discloses the secondary battery of claim 1.  Zhao is silent regarding the top cover assembly comprising an insulating member, the insulating member being arranged on a side of the top cover plate close to the electrode assembly and separating the top cover plate from the electrode assembly.
Lee discloses a battery module comprising a cell assembly 100 disposed within a housing, the housing comprising front cover 300, rear cover 400, left side cover 500, right side cover 600 and upper plate 700 (Abstract; Fig. 2).  Lee teaches an insulative coating layer formed on at least a portion of an inner surface of the housing or an insulative sheet including an electrically insulative material provided on at least a portion of the inner surface of the housing ([0127]).  In this configuration, although the housing includes a conductive material, the battery assembly may be stably insulated ([0128]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide an insulating member arranged on a side of the top wall 7 close to the plurality of energy units 2 and separating the top wall from the plurality of energy units of Zhao as taught by Lee to stably insulate the housing.

Claims 13, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over CN 200941411 Y (“Zhao”) in view of US 2018/0026245 A1 (“Page”), US 2005/0287422 A1 (“Kim ‘422”), US 2014/0220395 A1 (“Ootsuka”), US 2015/0214524 A1 (“Takasaki”), and US 2011/0104552 A1 (“Kim ‘552”).
Regarding claims 13, 15-16, 18, and 20, Zhao discloses an electric vehicle comprising a battery module, the battery module comprising a secondary battery (Abstract; Fig. 1; [0032]), the secondary battery comprising a plurality of energy units 2 (“the electrode assembly”), a shell or casing 1 (“the housing”) (Fig. 1; [0017]) and a top cover assembly (Fig. 1).
The shell 1 comprises an accommodating chamber (comprising front wall 12, rear wall, left wall 13, right wall, and bottom wall; [0017]), the accommodating chamber having an opening, and the electrode assembly being accommodated in the accommodating chamber (Fig. 1; [0015], [0018]).
The electrode assembly comprises a plurality of electrode units ([0025], [0047]), the plurality of electrode units being stacked in an axial direction of the accommodating chamber (in the vertical direction as shown in Fig. 1).
The top cover assembly comprises a top wall 7 (“the top cover plate”), a positive pole 8 and a negative pole 10 (“the first electrode terminal and the second electrode terminal”) (Fig. 1; [0019], [0038]-[0039], [0041]), the top wall 7 being connected to the shell 1 and located on a side of the electrode assembly in the axial direction (Fig. 1), and the positive pole 8 and the negative pole 10 both protruding from the top wall 7 and being electrically connected to the electrode assembly (Fig. 1; [0015], [0019]-[0020], [0038]-[0039], [0041]).  The positive pole 8 and the negative pole 10 are respectively located on two sides of the center of the top wall 7 (Fig. 1).
Zhao discloses each energy unit comprises a positive electrode sheet 4 and a negative electrode sheet 6 separated by an insulating diaphragm that are wound for multiple turns ([0015], [0022], [0040]-[0041]).  As shown in Figs. 2-3 of Zhao, the electrode unit has a main body region (portions in the middle of the electrode unit) and corner regions (portions at the ends of the electrode unit), the corner regions being arranged at two ends of the main body region in a width direction (shown as vertical in Fig. 2 and into the page in Fig. 3), the main body regions of two adjacent electrode units being in contact with each other, and the main body regions of the electrode units being arranged opposite to the top cover plate (Fig. 1).

    PNG
    media_image1.png
    155
    560
    media_image1.png
    Greyscale

Zhao is silent regarding a distance between the first electrode terminal and the second electrode terminal is D1, a distance between an edge of the top cover plate close to the first electrode terminal and the first electrode terminal is D2, and the value of D1/D2 is 1-6 [claims 13 and 18]; D1/D2 is 1.5-5 [claims 15 and 20] and D1/D2 is 2 [claim 16].
Page discloses a battery housing having a body and a lid (Abstract; Figs. 5, 13-15).  Page discloses the concept that the positioning of through-holes 1222 on lid 1220 affects the integrity and mechanical strength of the lid 1220.  It is noted that in Zhao, the positive pole 8 and the negative pole 10 extend through holes in the top wall 7.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have rearranged the position of the holes (and the positive pole and the negative pole extending through the holes) in the top wall of Zhao, including meeting the D1/D2 as claimed, because Page teaches the concept that positioning through-holes affects the integrity and mechanical strength of the lid.  See also In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and MPEP 2144.04(VI)(C).  
Regarding the limitation “such that the structural strength of a central area of the top cover plate in the lengthwise direction is improved and the deformation of the top cover plate at the center is reduced,” this is deemed to be an inherent feature resulting from the claimed D1/D2 and therefore met by the prior art as applied above.
Zhao discloses the top wall 7 comprises an explosion-proof hole 11 (“the rupture plate”).  The explosion-proof hole 11 is arranged between the positive pole 8 and the negative pole 10 (Fig. 1).  Zhao is silent regarding the top cover plate being provided with a through hole, and the rupture plate being connected to the top cover plate and covering the through hole.
Kim ‘422 discloses a secondary battery having a cap plate 33 with a hole 22 and a safety valve 83 inserted into and covering the hole (Abstract; Figs. 1, 5-6; [0063]-[0068]).  The Kim ‘422 teaches the safety valve can be prepared separately from the cap assembly and then later attached thereto, which enables the safety valve to be easily mounted without regard to the size, shape or thickness of the cap assembly ([0080]).  For this reason, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the safety valve of Kim ‘422 at the top plate of Zhao.
Kim ‘422 discloses the safety valve is formed in an oval shape (Fig. 5; [0066]-[0067]) (i.e. having a long side and a short side), however, Kim ‘422 is silent regarding a size of the rupture plate in a width direction of the top cover plate is greater than the size thereof in the lengthwise direction of the top cover plate.
Ootsuka discloses a lid for a battery case comprising a safety valve 5 and teaches a long axis direction of the annular thin portion may be aligned with either the short direction of the lid main body or the long direction of the lid main body ([0060]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select aligning the long axis direction of the safety valve with the short direction of the lid main body because Ootsuka identifies it as one of a finite number of alignments, each with a reasonable expectation of success based on the disclosure of Ootsuka.
Fig. 1 of Zhao shows a plurality of energy units 2 from a side perspective.  Fig. 2 of Zhao shows a single energy unit 2 from a top down perspective.  In Fig. 2, the length of the energy unit 2 in the left-right direction is greater than the width in the up-down direction.  It would have been obvious then that the length of the top wall 7 of the shell 1 in the left-right direction of Fig. 1 would be greater than the width of the top wall 7 of the shell (in the direction into the page).  As shown in Fig. 1 of Zhao, positive terminal 8 and negative terminal 10 are provided on respective sides of the explosion-proof hole 11 in the length direction.  As modified by Ootsuka above, the long axis direction of the safety valve is aligned with the short (width) direction of the lid main body.  Therefore, in the combination as presented above, the first electrode terminal and the second electrode terminal are respectively located on two sides of one end of a long size of the rupture plate.
It is noted that the main body region is not specifically defined in the claim or the specification.  Therefore, any arbitrary portion in the center of the electrode units meeting the limitations of the instant claim are interpreted as the main body portion.  In one example, Zhao discloses the electrode units have a width of 50 mm ([0056]).  Therefore, the main body portion can be selected as any portion in the middle of the 50 mm, such as the middle 40 mm.  Zhao is silent regarding a thickness of the top wall.
Takasaki discloses a battery module and teaches the concept of providing lid 25 with a thickness which maintains a certain mechanical strength ([0058]).  In one example, the lid has a thickness of 2 mm ([0062]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the top wall of Zhao with a thickness to maintain a certain mechanical strength such as 2 mm as taught by Takasaki.
Zhao is silent regarding a plurality of secondary batteries are provided and are arranged in sequence, and the arrangement direction of the plurality of secondary batteries is perpendicular to the axial direction.
Kim ‘552 discloses a battery pack 300 comprising a plurality of battery modules 100.  Each battery module 100 comprises a plurality of battery units 101 stacked in the Y direction (Fig. 1).  The battery pack 300 comprises a plurality of battery modules 100 stacked in the X and Z directions (Fig. 6).  The number of battery modules 100 may be determined by considering the charge and discharge capacities required to design the battery pack 300 ([0053]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Zhao by arranging a plurality of secondary batteries in a direction perpendicular to the axial direction as taught by Kim ‘552 in consideration of the charge and discharge capacities requirements.
Regarding the limitation “wherein the greater a thickness of the electrode assembly in a height direction, the greater a thickness of the top cover plate in the height direction.”  This does not appear to limit the structure of the claimed secondary battery because a single secondary battery is claimed, while the limitation implies a relationship that exists over multiple batteries.
Regarding claim 17, modified Zhao discloses the battery module of claim 13.  While Zhao and Page are silent regarding in the lengthwise direction of the top cover plate, a distance between the edge of the top cover plate close to the second electrode terminal and the second electrode terminal is D3, and D3 is equal to D2 [claim 17], this would have been obvious over Page.  As discussed above, Page teaches the first electrode terminal and the second electrode terminal are symmetrically arranged with respect to the center of the top cover plate.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have rearranged the position of the holes (and the positive pole and the negative pole extending through the holes) in the top wall of Zhao, including such that D3 is equal to D2 and the positive pole and the negative pole are symmetrically arranged as claimed, because Page teaches the concept that positioning through-holes affects the integrity and mechanical strength of the lid.  See also In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and MPEP 2144.04(VI)(C).  

Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over CN 200941411 Y (“Zhao”) in view of US 2018/0026245 A1 (“Page”), US 2005/0287422 A1 (“Kim ‘422”), US 2014/0220395 A1 (“Ootsuka”), US 2015/0214524 A1 (“Takasaki”), and US 2011/0104552 A1 (“Kim ‘552”) as applied to claims 13 and 18 above, and further in view of US 2015/0037616 A1 (“Wyatt”).
Regarding claims 14 and 19, modified Zhao discloses the battery module of claim 13 and the electric vehicle of claim 18.  Zhao is silent regarding the battery further comprising two end plates, the two end plates being respectively located at two ends of the plurality of secondary batteries in the arrangement direction, and the two end plates clamping the plurality of secondary batteries.
Wyatt discloses a battery module 22 comprising a plurality of battery cells 116 and a means of compressing the battery cells.  A frame 118 surrounds each battery cell, the battery cells are disposed between a top compression plate 100 and a bottom compression plate 102, and compression bolts pass through an opening in the top compression plate 100, through an opening in a registration feature 121 of the frames 118, and extend to enable screwing into a locked nut feature 142 disposed in the bottom compression plate 102 (Fig. 7; [0139]).  The compression bolts 140 generally serve to compress the power assembly 84 such that each of the layers of the various battery cell assemblies 114 of the power assembly 84 are in intimate contact with one another (e.g., to encourage efficient thermal transfer).  It may also be appreciated that the compression bolts 140 further ensure that the frames 118 surrounding each battery cell 116 remain aligned or registered with one another, for example, as the battery module 22 is tilted and/or subjected to vibrations ([0139]).  For these reasons, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the compression plates of Wyatt in the battery module of Zhao.

Response to Arguments
Applicant's arguments filed 06/06/2022 have been fully considered but they are not persuasive.
Applicant argues (pp. 9-10) that the prior art does not teach feature (7) and in particular “since the electrode units in Takasaki are not stacked in the axial direction, Takasaki cannot be reasonably combined with Zhao to evaluate claim 1.”  In response, please consider the following.
It is noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  It is the position of the Office that the top cover plate of Zhao would appreciate the benefits taught by Takasaki (i.e. a lid 25 with a thickness, for example 2 mm, which maintains a certain mechanical strength ([0058], [0062])).  In regard to applicant’s argument that the prior art does simultaneously meet the width of the main body region being 30 mm-60 mm and the thickness of the top cover plate being 1 mm-4 mm, it is noted that the main body region is not specifically defined in the claim or the specification.  Therefore, any arbitrary portion in the center of the electrode units meeting the limitations of the instant claim are interpreted as the main body portion.  In one example, Zhao discloses the electrode units have a width of 50 mm ([0056]).  Therefore, the main body portion can be selected as any portion in the middle of the 50 mm, such as the middle 40 mm.  
Applicant argues that feature (2) is not taught by the prior art and is not common knowledge in the field.  It is not the position of the Office that the feature is common knowledge, but rather that the feature is inherent from a value of D1/D2 of 1-6.  The inherency position is supported by applicant’s specification as filed at paragraphs [0047]-[0050]).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504. The examiner can normally be reached Monday-Friday 8AM-5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727